                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

N.A. Timmerman, Inc.,

                     Plaintiff,

v.                                                               Case No. 19-cv-1311-JWL

OKC West Livestock Market, LLC,

                     Defendant.


                                  MEMORANDUM & ORDER

       Plaintiff N.A. Timmerman, Inc. filed suit in state court for breach of warranties in

connection with cattle purchases made at a cattle auction conducted by defendant OKC West

Livestock Market, LLC in Oklahoma. Defendant filed a motion to dismiss the case for lack of

personal jurisdiction, the parties engaged in limited discovery with respect to jurisdictional issues,

and the motion was set for a hearing in January 2020. While the motion was pending, defendant

removed the case to this court based on diversity of citizenship. Upon removal, the court

confirmed that jurisdictional discovery was complete and permitted supplemental briefing on the

motion to dismiss. This matter is now ripe for resolution. As will be explained, defendant’s

motion to dismiss for lack of personal jurisdiction (doc. 5) is granted.



I.     Standard

       Although a plaintiff bears the burden of establishing personal jurisdiction over a defendant,

see OMI Holdings, Inc. v. Royal Ins. Co., 149 F.3d 1086, 1091 (10th Cir. 1998), in the preliminary

stages of litigation this burden is “light.” See Intercon, Inc. v. Bell Atlantic Internet Solutions,
Inc., 205 F.3d 1244, 1247 (10th Cir. 2000) (quoting Wenz v. Memery Crystal, 55 F.3d 1503, 1505

(10th Cir. 1995)). Where, as here, there has been no evidentiary hearing, and the motion to dismiss

for lack of personal jurisdiction “is decided on the basis of affidavits and other written material,

the plaintiff need only make a prima facie showing that jurisdiction exists.” See id. The allegations

in the complaint must be taken as true to the extent they are uncontroverted by the defendant’s

affidavits. See id. Moreover, if the parties present conflicting affidavits, “all factual disputes must

be resolved in the plaintiff’s favor, and the plaintiff’s prima facie showing is sufficient

notwithstanding the contrary presentation by the moving party.” See id.

       In Marcus Food Co. v. DiPanfilo, 671 F.3d 1159 (10th Cir. 2011), the Tenth Circuit

reaffirmed the following standards governing this court’s analysis of the issue of personal

jurisdiction over a defendant:

       Where a federal lawsuit is based on diversity of citizenship, the court’s jurisdiction
       over a nonresident defendant is determined by the law of the forum state. The party
       seeking to establish personal jurisdiction over a foreign defendant must make two
       showings: first, that the exercise of jurisdiction is sanctioned by the state’s long-arm
       statute; and second, that it comports with the due process requirements of the
       Fourteenth Amendment. Kansas’s long-arm statute is construed liberally so as to
       allow jurisdiction to the full extent permitted by due process principles.
       Consequently, this court need not conduct a statutory analysis apart from the due
       process analysis.

       The due process analysis is also two-fold: First, [the defendant] must have
       “minimum contacts” with the forum state, demonstrating that he purposefully
       availed himself of the protections or benefits of the state’s laws and should
       reasonably anticipate being haled into court there. . . .

       If [the defendant] is found to have the requisite minimum contacts with Kansas, then
       we proceed to the second step in the due process analysis: ensuring that the exercise
       of jurisdiction over him does not offend traditional notions of fair play and
       substantial justice. [The defendant] bears the burden at this stage to present a
       compelling case that the presence of some other considerations would render
       jurisdiction unreasonable.

                                                  2
See id. at 1166-67 (citations and internal quotations omitted). The Supreme Court has recognized

that the minimum-contacts standard may be satisfied by showing either general jurisdiction, which

allows for jurisdiction over the defendant for any claim, or specific jurisdiction, which allows for

jurisdiction over the defendant only for suits arising out of or related to the defendant’s contacts

with the forum state. See Bristol-Myers Squibb Co. v. Superior Ct. of Calif., 137 S. Ct. 1773, 1779-

80 (2017).



II.    Background

       Plaintiff N.A. Timmerman, Inc. operates a feedlot in Colby, Kansas. Defendant OKC West

Livestock Market, LLC is an Oklahoma limited liability company that owns and operates a cattle

sale barn in El Reno, Oklahoma. At its sale barn, defendant acts as an auctioneer for sellers from

various states who have transported their cattle for auction. Plaintiff frequently purchases cattle

from auctions conducted at sale barns and does so through purchasing agents, or “order buyers,”

who are physically present at the auction while communicating with plaintiff’s agents by

telephone. When plaintiff purchases cattle from one of defendant’s auctions, plaintiff utilizes

Drew Hays, an Oklahoma resident, as its purchasing agent. Mr. Hays owns Hays Cattle Company

and he serves as a purchasing agent for plaintiff as well as other cattle buyers.

       On February 20, 2019, Mr. Hays attended a cattle auction at defendant’s sale barn. During

the auction, Mr. Hays communicated by telephone with plaintiff’s agents. Defendant did not

know that Mr. Hays was bidding on cattle on behalf of plaintiff. Mr. Hays ultimately purchased

cattle during the bidding process. The evidence reflects that defendant invoiced Mr. Hays for the


                                                 3
cattle and that Mr. Hays paid those invoices with a check drawn on Hays Cattle Company’s

account. The following day, Mr. Hays invoiced plaintiff for the cattle and plaintiff paid Mr. Hays

by wire transfer.

       The evidence demonstrates that all buyers at defendant’s sale barn are required to arrange

their own livestock transportation from El Reno. Thus, plaintiff had arranged and paid for the

shipping of the cattle to its feedlot in Colby, Kansas. Mr. Hays provided defendant with written

shipping instructions for the cattle. Those written instructions included a reference to plaintiff

N.A. Timmerman, Inc. and noted the final destination as Colby, Kansas. Defendant’s general

manager, Bill Barnhart, does not recall whether he saw the shipping instructions indicating that

the cattle were going to Kansas. It is likely that one of defendant’s clerical employees saw that

information when preparing a “gate order.” A “gate order” is a document that defendant gives to

each trucker who is hauling cattle out of the yard after an auction. The gate order shows the

headcount, the destination and the current pen location of the cattle and authorizes the trucker to

move those cattle out of the yard and to leave the premises with those cattle.

       Plaintiff directs the court to no evidence that defendant advertises its auction services in

Kansas or has otherwise solicited or targeted business or sales in Kansas in any respect. There is

no evidence that defendant holds itself out as doing business in Kansas. In fact, there is no

evidence that defendant is conducting any business in Kansas. All sales are conducted in El Reno,

Oklahoma. To the extent Kansas residents are purchasing cattle at defendant’s sale barn in

Oklahoma either directly or through order buyers, the evidence suggests only that such sales are

initiated by Kansas residents and not by defendant.



                                                4
III.   Discussion

       Plaintiff argues that defendant has sufficiently systematic contacts with Kansas that it is

subject to general jurisdiction here and, in any event, that the court may exercise specific

jurisdiction over defendant with respect to these particular claims.1 As explained below, the court

cannot exercise general jurisdiction over defendant because its contacts with Kansas are not “so

continuous and systematic as to render it essentially at home” in Kansas. Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). And the court cannot exercise specific

jurisdiction over defendant because plaintiff has not shown defendant purposefully directed its

activities at plaintiff or Kansas. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985). The

court, then, lacks personal jurisdiction over defendant.



General Jurisdiction

       General personal jurisdiction means that a court may exercise jurisdiction over an out-of-

state party for all purposes. See Daimler AG v. Bauman, 571 U.S. 117, 127 (2014). “A court may

assert general jurisdiction over foreign . . . corporations to hear any and all claims against them

when their affiliations with the State are so ‘continuous and systematic’ as to render them

essentially at home in the forum State.” Id. (quoting Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 919 (2011). “Because general jurisdiction is not related to the events giving


1
  Because defendant does not argue that jurisdiction would be unreasonable here under the second
step of the due process analysis, the court considers only the first step, which requires minimum
contacts with Kansas.

                                                 5
rise to the suit, courts impose a more stringent minimum contacts test, requiring the plaintiff to

demonstrate the defendant’s continuous and systematic general business contacts.” Old Republic

Ins. Co. v. Continental Motors, Inc., 877 F.3d 895, 904 (10th Cir. 2017) (quoting Benton v.

Cameco Corp., 375 F.3d 1070, 1080 (10th Cir. 2004)). Invoking general jurisdiction brings with

it a high burden. See Grynberg v. Ivanhoe Energy, Inc., 490 Fed. Appx. 86, 95 (10th Cir. 2012).

       In support of its argument that the court may exercise general jurisdiction over defendant,

plaintiff contends that defendant has sold nearly 400,000 head of cattle “into Kansas” since 2017,

representing about one-third of defendant’s total sales during that period. According to plaintiff,

defendant’s substantial cattle sales to Kansas residents is sufficient to establish general

jurisdiction. The court rejects this argument. Importantly, the evidence in the record does not

support plaintiff’s suggestion that defendant sold or shipped 400,000 head of cattle to Kansas

residents since 2017. Rather, the evidence demonstrates that 400,000 head of cattle sold at

defendant’s auctions since 2017 were ultimately shipped to Kansas. While defendant undoubtedly

sold some of those cattle to Kansas residents who came to El Reno, Oklahoma to bid on cattle at

defendant’s sale barn, some of those cattle were sold to buyers like Mr. Hays—purchasing agents

who are not Kansas residents but who bid on cattle on behalf of Kansas residents. And either

way, there is no evidence that defendant shipped or transported any cattle to Kansas. The evidence

demonstrates that buyers are required to arrange their own livestock transportation from El Reno.

There is no evidence that defendant coordinates or is otherwise responsible for the shipment or

delivery of cattle purchased at its auctions beyond the preparation of gate orders. In other words,

while the evidence supports the fact that 400,000 head of cattle from defendant’s auctions were



                                                6
ultimately shipped to Kansas, the evidence does not support the idea that defendant sold or shipped

400,000 head of cattle directly to Kansas residents.

       Moreover, even assuming that plaintiff’s evidence established that defendant sold 400,000

head of cattle directly to Kansas residents, those substantial sales would not support general

jurisdiction in the particular context of this case. The Tenth Circuit has cautioned that, when

dealing with general jurisdiction, “commercial contacts . . . must be of a sort ‘that approximate

physical presence’ in the state—and engaging in commerce with residents of the forum state is

not in and of itself the kind of activity that approximates physical presence within the state’s

borders.” Shrader v. Biddinger, 633 F.3d 1235, 1243 (10th Cir. 2011). The nature of the sales

reflected in the record is simply not the kind of activity that approximates defendant’s physical

presence in the state. Plaintiff directs the court to no evidence that defendant advertises its auction

services in Kansas or has otherwise solicited or targeted business or sales in Kansas in any respect.

There is no evidence that defendant holds itself out as doing business in Kansas. In fact, there is

no evidence that defendant is conducting any business in Kansas. All sales are conducted in El

Reno, Oklahoma. To the extent Kansas residents are purchasing cattle at defendant’s sale barn in

Oklahoma either directly or through order buyers, the evidence suggests only that such sales are

initiated by Kansas residents and not by defendant. Finally, there is no evidence that defendant

has control over the identity or residence of the highest bidder in any of its auctions—defendant,

then, is not purposefully selling cattle to Kansas residents. See Trierweiler v. Croxton & Trench

Holding Corp., 90 F.3d 1523, 1533 (10th Cir. 1996) (listing factors courts have considered in

evaluating general jurisdiction, including whether corporation solicits business in the state; holds



                                                  7
itself out as doing business in the state through advertisements or bank accounts; and the volume

of business conducted in the state).

       In light of these circumstances, it is clear that defendant’s contacts with Kansas fall short

of those necessary to meet the high burden of demonstrating general jurisdiction. See, e.g.,

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415-17 (1984) (finding Texas

courts lacked general jurisdiction over the defendant company despite the company having spent

more than $4 million to purchase 80% of its helicopters and parts from Texas sources over a 7-

year period and despite the company having sent its pilots, management, and maintenance

personnel for training in Texas over a period of years). In an analogous case, Judge Marten of

this District reached the same conclusion. See Berry v. Ulrich Hereford Ranch, Inc., 2017 WL

3130589 (D. Kan. 2017). In Berry, a Kansas resident purchased cattle at an auction in Alberta,

Canada through a third party who was present at the auction while the Kansas resident

communicated to the third party from Kansas. 2017 WL 3130589, at *1-2. When those cattle

became sick, the Kansas resident sued a number of defendants, including the Canadian auction

services company who conducted the auction. Id. at *1. On a motion to dismiss for lack of

personal jurisdiction, Judge Marten held that the court could not exercise general jurisdiction over

the auction services company because that company did not solicit business in Kansas through a

local office or agents; did not hold itself out as doing business in Kansas through advertisement,

listings or bank accounts; and had no business conducted in Kansas. Id. at *4. In essence, Judge

Marten held that the Canadian auction services company could not be considered “at home” in

Kansas. Id.



                                                 8
         For the foregoing reasons, the court may not properly exercise general jurisdiction over

defendant.



Specific Jurisdiction

         A court may exercise specific personal jurisdiction over a defendant if a defendant has

“purposefully directed his activities at residents of the forum, and the litigation results from

alleged injuries that arise out of or relate to those activities. Th Agric. & Nutrition, LLC v. Ace

European Group Ltd., 488 F.3d 1282, 1287 (10th Cir. 2007) (citing Burger King v. Rudzewicz,

471 U.S. 462, 472 (1985)). With respect to the first requirement, “purposeful direction ensures

that defendants will not be haled into court in foreign jurisdictions solely as a result of ‘random,

fortuitous, or attenuated contacts.’” Dental Dynamics, LLC v. Jolly Dental Group, LLC, __ F.3d

___ (10th Cir. Jan. 9, 2020) (quotation omitted). The mere foreseeability of causing injury in

another state is insufficient on its own to establish purposeful direction. Id. (citation omitted).

With respect to the second requirement, ensuring the injury arises out of a defendant’s forum

related activities makes sure an adequate connection exists between the forum and the underlying

controversy. Id.2 When analyzing specific personal jurisdiction in the breach-of-contract context,

the court looks to the defendant’s

         continuing relationships with the forum state and its residents. Although contractual
         obligations may create sufficient ties to establish jurisdiction, an out-of-state
         resident’s contract with a resident of the forum state is insufficient, standing alone,
         to create personal jurisdiction. In Burger King, the Supreme Court eschewed such
         “mechanical” tests in favor of looking to the “business negotiations,” “future
         consequences” of the contract, and the “actual course of dealing” between the
         parties. Burger King, 471 U.S. at 478–79.

2
    The court resolves this motion on the purposeful direction requirement alone.
                                                   9
Id. (citations and quotations omitted).

       In support of its argument that the court may exercise specific jurisdiction over defendant,

plaintiff contends that defendant entered into three separate contracts with plaintiff on February

20, 2019 for the sale of cattle. The contracts submitted by plaintiff, however, expressly indicate

that Drew Hays was the buyer of the cattle. Plaintiff is not mentioned in these documents.

Plaintiff was not present at the sale barn on February 20, 2019. It is undisputed that Mr. Hays

paid for the cattle with a check drawn on Hays Cattle Company’s bank account and that Mr. Hays

invoiced plaintiff for the cattle on the following day. Plaintiff then paid Mr. Hays for the cattle.

Significantly, defendant did not negotiate with plaintiff over any terms; did not deal directly with

plaintiff in connection with the February 20, 2019 cattle sales; and nothing in those transactions

reflected any long-term or continuing obligations with plaintiff or Kansas. The evidence reflects

that defendant’s contacts with plaintiff were attenuated and insufficient to establish specific

jurisdiction over defendant. See Dental Dynamics, ___ F.3d at ___ (no purposeful direction where

parties’ business relationship comprised three transactions over nine years; none were negotiated

in person; each transaction was a discrete occurrence and involved isolated sales of pieces of

equipment without any long-term or continuing obligations involving Oklahoma); Old Republic

Ins. Co. v. Continental Motors, Inc., 877 F.3d 895, 910 (10th Cir. 2017) (finding no purposeful

direction even where a contract with a forum-state entity was accompanied by the parties’

contemplation of “some potentially ongoing consequences” because the record lacked evidence

of “any significant course of dealing” or long-term contractual commitments associated with the

forum state); Berry, 2017 WL 3130589, at *9 (no specific jurisdiction over cattle auction company


                                                10
based in Canada where plaintiff, a Kansas resident, utilized third party to make purchases; auction

company had no communications or negotiations with plaintiff until long after sale; and no

payment was exchanged between auction company and plaintiff); Cody v. Arnett, 2009 WL

2843356, at *2 (E.D. Okla. 2009) (no specific jurisdiction over cattle auction company located in

Kentucky that sold cattle to Kentucky-based order buyer who was purchasing cattle on behalf of

plaintiff, an Oklahoma resident; auction company did not know that order buyer was purchasing

on behalf of Oklahoma resident at time of sale, had no direct business dealings with plaintiff and

had no interest in the contract between the order buyer and plaintiff).

       Alternatively, plaintiff says defendant knew that Mr. Hays was buying cattle on behalf of

plaintiff on February 20, 2019, rendering the transaction a purposeful contact on the part of

defendant. The record does not support this contention. Both Mr. Hays and Bill Barnhart,

defendant’s 30(b)(6) witness, testified that defendant did not know at the time of the February 20,

2019 sales that Mr. Hays was purchasing those specific cattle on behalf of plaintiff. Viewing the

evidence in the light most favorable to plaintiff, defendant realized that Mr. Hays was selling the

cattle to plaintiff at the end of the day on February 20, 2019, to the extent defendant’s clerk paid

any attention to the shipping instructions left by Mr. Hays as reflected in the gate order. Those

instructions indicate that the cattle were heading to plaintiff’s Colby, Kansas address. But those

instructions were admittedly post-sale instructions. But even accepting plaintiff’s argument that

defendant knew that Mr. Hays was buying the cattle for plaintiff, the key facts concerning the

parties’ alleged contractual relationship remain unchanged—that is, defendant did not negotiate

with plaintiff over any terms; did not deal directly with plaintiff in connection with the February

20, 2019 cattle sales; and nothing in those transactions reflected any long-term or continuing

                                                11
obligations with plaintiff or Kansas. There is no evidence that defendant or plaintiff contemplated

anything other than minimum, short-term obligations arising out of the cattle sales.

       Lastly, plaintiff contends that the court may exercise specific jurisdiction over defendant

because it derived substantial economic gain from the February 20, 2019 cattle sales even if those

sales were not made directly to plaintiff. Nonetheless, any economic gain enjoyed by defendant

does not establish in this context that defendant aimed its auction activities at plaintiff or Kansas

in the absence of evidence that defendant engaged in any effort to obtain business or bidders from

Kansas. See Cody v. Arnett, 2009 WL 2843356, at *2 (even though auction company profited

from the sale of cattle to order buyer who ultimately sold cattle to plaintiff, any relationship with

plaintiff arising therefrom too collateral to impose personal jurisdiction); see also World–Wide

Volkswagen Corp., 444 U.S. 286, 299 (1980) (“[F]inancial benefits accruing to the defendant from

a collateral relation to the forum State will not support jurisdiction if they do not stem from a

constitutionally cognizable contact with that State. In our view, whatever marginal revenues

petitioners may receive by virtue of the fact that their products are capable of use in Oklahoma is

far too attenuated a contact to justify that State's exercise of in personam jurisdiction over them.”).3

       In sum, defendant’s contacts with Kansas were the result of the fortuitous fact that Mr.

Hays, an Oklahoma resident, was the highest bidder on the subject cattle and the fact that Mr.



3
 Plaintiff also suggests that personal jurisdiction over defendant is appropriate because plaintiff,
as a result of defendant’s breach of warranties, suffered economic loss in Kansas. But that
argument goes to whether the lawsuit arises out of defendant’s activities aimed at Kansas rather
than whether defendant aimed its conduct at Kansas in the first instance. See Eighth District
Electrical Pension Fund v. Power Foundations, LLC, 2019 WL 5784943, at *5 (D. Colo. 2019)
(suggesting that in breach of contract actions, economic ramifications are pertinent in analyzing
whether cause of action emanates from defendant’s conduct aimed at forum state);
                                                  12
Hays, unbeknownst to defendant, was purchasing those cattle for a Kansas resident. Defendant

did not seek out plaintiff as a potential buyer or bidder; did not purposefully sell cattle to plaintiff

or otherwise conduct business with plaintiff; did not negotiate any contract with plaintiff; and did

not communicate with plaintiff at any time leading up to or at the time of the sale. Plaintiff has

not established purposeful direction on the part of defendant. See Hanson v. Denckla, 357 U.S.

235, 253 (1958) (“The unilateral activity of those who claim some relationship with a nonresident

defendant cannot satisfy the requirement of contact with the forum State.”)



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

dismiss for lack of jurisdiction (doc. 5) is granted.



       IT IS SO ORDERED.



       Dated this 22nd day of January, 2020, at Kansas City, Kansas.



                                                    s/ John W. Lungstrum
                                                    John W. Lungstrum
                                                    United States District Judge




                                                  13
